NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         OCT 17 2016

                                                                       MOLLY C. DWYER, CLERK
                           FOR THE NINTH CIRCUIT                         U.S. COURT OF APPEALS




UNITED STATES OF AMERICA,                        No. 14-10251

              Plaintiff-Appellee,                D.C. No.
                                                 2:12-cr-00004-APG-GWF-23
 v.

DAVID RAY CAMEZ, aka Badman, aka                 MEMORANDUM*
Doctorsex,

              Defendant-Appellant.


                   Appeal from the United States District Court
                            for the District of Nevada
                   Andrew P. Gordon, District Judge, Presiding

                      Argued and Submitted August 10, 2016
                            San Francisco, California

Before: GRABER and McKEOWN, Circuit Judges, and PETERSON,** District
Judge.

      Defendant David Camez timely appeals his convictions and sentence,

following a jury trial, under the Racketeer Influenced and Corrupt Organizations

Act. We affirm.

         *
          This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
           The Honorable Rosanna Malouf Peterson, United States District Judge
for the Eastern District of Washington, sitting by designation.
        1. In a separately filed opinion, we reject Defendant’s challenges

concerning the fact that he was under the age of 18 when he committed certain

acts.

        2. Sufficient evidence supports the jury’s finding that Defendant

participated "in the operation or management of the enterprise itself." Reves v.

Ernst & Young, 507 U.S. 170, 185 (1993); see Jackson v. Virginia, 443 U.S. 307

(1979) (describing the standard for challenges to the sufficiency of the evidence).

Defendant was a "member" of the enterprise; he purchased many items from

several vendors; he sold some items. He also took many actions that concerned the

functioning of the enterprise itself. For example, he left feedback on the quality of

many sellers; he reported one seller who allegedly had defrauded him; he posted

many comments that helped others undertake scams, in effect directing others on

how to carry out the goals of the enterprise more effectively; and he posted an

explanation about one of the enterprise’s rules. Defendant’s involvement greatly

exceeded the involvement of the defendants in Walter v. Drayson, 538 F.3d 1244,

1248 (9th Cir. 2008), Webster v. Omnitrition International, Inc., 79 F.3d 776, 789

(9th Cir. 1996), and Baumer v. Pachl, 8 F.3d 1341, 1344 (9th Cir. 1993).

        3. Because the prosecutor did not misstate the evidence, Defendant’s

assertion of prosecutorial misconduct fails.


                                           2
      4. Because the far-below-Guidelines sentence was reasonable, the district

court did not abuse its discretion in selecting the sentence.

      AFFIRMED.




                                           3